DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-16 and 20-28 of US Application No. 16/439,595, filed on 05/13/2022, are currently pending and have been examined. Claims 1, 9, 14, 16, and 22 are amended, claims 17-19 are canceled, and claims 24-28 are new.

Response to Arguments
	The applicant’s arguments, see REMARKS 05/13/2022, with respect to the rejection(s) of claim(s) 1-13, 16, 17, and 19, rejected under 35 U.S.C. §102(a)(1), have been considered and are persuasive. Therefore, the rejections have been withdrawn and new rejections are presented below.

	The applicant’s arguments with respect to the rejection(s) of claim(s) 14, 15, and 20-23, rejected under 35 U.S.C. §103, have been considered and are persuasive. Therefore, the rejections have been withdrawn and new rejections are presented below.

	The Applicant argues, with respect to the rejection of claims 1 and 9, that the prior art of record does not teach: 

“…a robot, as claimed, having "a front wheel set, a center wheel set, and a back wheel set, each wheel set comprising at least one wheel, the at least one wheel of the front wheel set is rotatable around a front axis of rotation, the at least one wheel of the center wheel set is rotatable around a center axis of rotation, the at least one wheel of the back wheel set is rotatable around a back axis of rotation, and wherein the center axis of rotation and the back axis of rotation define a plane, and wherein the response action comprises altering a distance between the front axis of rotation and the plane." Examiner agrees.

	Though Sabe discloses that their invention may be applied to any robotic system regardless of method of travel, explicitly legged and wheeled robots, it does not define the orientation, number, or function of the wheels. Therefore, it fails to teach the entirety of the amended language.

	Further with respect to the prior art of record, Applicant has stated that “Sabe relates to a legged robot…” While the Examiner agrees that Sabe does disclose a legged robot, the Examiner disagrees with the implication that Sabe relates only to a legged robot. The Examiner notes that Sabe explicitly states that the invention is applicable to both legged robots and wheeled robots. (See ¶ [0065])

	Applicant has amended claim 16 to include previously presented claims 17-19 and has argued that the prior art of record does not teach the newly amended claim. These arguments are presented in two different sections of the REMARKS but will be combined here.

	With respect to claim 16, rejected under 35 USC §102(a)(1), the Applicant argues that Sabe does not teach the amended claim language, i.e., the claimed language from previous claim 18. Examiner agrees that Sabe does not explicitly teach the amended claim language. Therefore, the previous rejection is withdrawn.

	Applicant further argues that “…Sabe provides no notion or suggestion of the claimed two-prong approach of detecting a boundary by generating a first boundary and a second boundary wherein the second boundary is generated by classifying data points selected from data points lying within a predetermined distance from the first boundary…” Examiner disagrees.

	Sabe discloses that the robot determines a path for navigation by creating a set of boundaries based off of the current known environment, then updating those boundaries based on new observations. The robot will determine the ground plane, i.e., the plane on which it currently operates, and planes that are parallel to the ground plane. Initially, the ground plane that is navigable is indicated as free space regions (Af) and a boundary is created around these regions, i.e., a first boundary. (See Fig. 14) While Parallel planes that cannot be determined to be Af are labeled obstacle regions (Ao). However, as the robot moves through the environment and approaches Ao it may be determined that the Af boundary may include, i.e., a second boundary, the parallel plane initial identified as Ao. This occurs when the parallel plane is within a threshold distance, i.e., a pre-determined distance, from the ground plane. Therefore, the second boundary that now includes the previously identified Ao, is generated based on data points lying within a predetermined distance from the first boundary. (Sabe ¶ [0101]-[0118] Fig. 7 and Fig. 14)

	Applicant further argues that “…Sabe relates to detecting a plane (see par. 80 in Sabe), not to detecting a transition.” Examiner disagrees. 

	Sabe discloses detecting planes at different height levels, e.g., staircases, then determining if the robot may move from a lower plane up to an upper plane, or vice versa. By identifying multiple planes at different heights, the robot is determining a transition from one plane to another, i.e., the robot knows it must move up/down (transition) from its current plane. 

	Applicant further argues: “Sabe fails to disclose that the second subset is selected from data points lying within a predetermined distance from the first boundary. Sabe does not mention detecting a first boundary and on data points close to the first boundary making a second selection of data points to detect a second boundary.” Examiner disagrees for similar reasons as explained above.

	Applicant further argues: “when considering claim 16 in its entirety and, in particular, the fact that the generation of the first and second boundary for detecting the transition are interrelated in such a way that generating the second boundary depends on the generation of the first boundary - it becomes apparent that Sabe does not anticipate claim 16.” Examiner disagrees for similar reasons as explained above.

	Applicant further argues the prior art of record “…do not overcome the above-noted deficiencies in Sabe, as they do not disclose the claimed two-prong approach of generating a first boundary by classifying data points selected from the two bins with most data points and generating a second boundary by classifying data points selected from data points lying within a predetermined distance from the first boundary.” Examiner disagrees for similar reasons as explained above.

	Further stating: “As an initial matter, the Applicant respectfully notes that it is not correct to dissect the two boundary generations, as claimed, for the detection of a transition. As discussed above, these two boundary generations interrelate in that generating the second boundary depends on generating the first boundary. Therefore, even if generating two boundaries may be known per se, interrelating them in such a way as claimed to detect a transition is not taught by and would not have been obvious in view of the prior art.” Examiner disagrees.

	Sabe does not dissect the two boundary generations as explained above. Guttman is cited as teaching selecting data points laying within a predetermined distance from the respective mean value of the data points. While Sabe discloses using distance to determine if a first boundary should be updated, i.e., a second boundary, to include a new area, it does not disclose using the distance from the mean value of the data points. However, Guttman discloses this limitation. 

	Applicant further argues: “…the skilled person would at best independently perform the two selections to generate two boundaries. There is nothing in the prior art teaching or hinting the skilled person to make the second selection based on the first boundary.” Examiner disagrees for similar reasons as explained above. 

	Applicant further argues “Gutmann [0163] merely teaches calculating the RSM residual of the plane equation. The calculated RMS appears to be used in Gutmann as a measure of how well data are fitted in the plane.” And “Applicant respectfully submits that calculating a measure of the fitness of data in a plane is different from and does not pertain to selecting first subsets of data points of the two bins with the most data points from data points lying within a predetermined distance from the respective mean value of the data points within the respective bin.” Examiner disagrees.

	To determine if data within a region, e.g., the seed region, should be included within the region the RMS of sub regions l1, l2, and l3, are compared to a threshold  e.g., 1cm. Therefore, Guttman discloses selecting a subset of points within a region, i.e., a bin, laying within a predetermined distance, e.g., 1cm, of the lines. The lines are determined by finding the mean value, therefore Guttman discloses selecting a subset of data points laying within a predetermined distance from the mean value. (¶ [0145])

	With respect to claims 14 and 15, the Applicant argues that the prior art of record does not cure the deficiencies of Sabe. Examiner agrees that none of Shapira, CMU, or Guttman discloses the amended claim language of claim 9.  

	With respect to claims 20-23, the Applicant argues that the prior art of record does not cure the deficiencies of Sabe. The Examiner disagrees for the reasons above. However, claim 16, which 20-23 depend from, has a new rejection below under 35 USC §103, therefore the previous rejections have been withdrawn and new rejections are presented below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sabe et al. (US 2005/0131581 A1, “Sabe”) in view of Beck et al. (US 2005/0023052 A1, “Beck”).
	
	Regarding claim 1, Sabe discloses environment recognizing device, environment recognizing method, route planning device, route planning method and robot and teaches: 

A method of a robot responding to a transition between height levels, 5the method comprising: (The robot is an autonomously travelable robot realized by mounting an environment recognizing device adapted to extract a plurality of planes, i.e., transitions between height levels, and draw environment maps showing information on the obstacles, if any, on each of the planes and a route planning device adapted to plan a moving route on the basis of the environment maps drawn by the environment recognizing device - See at least ¶ [0052])

sensing information of surroundings of the robot and generating a three dimensional data set (The operation of computationally determining the obstacle grid in Step S4 proceeds in such a way that, as the homogeneous transformation matrix D6 that includes the kinematics data computed by the kinematics odometry section KINE 310 and the corresponding parallax images D2 obtained from the stereo camera are firstly input to the plurality of planes extracting section PLEX 320 to update the data stored in the memory (Step S11). Then, the three-dimensional positional data (range data) are computed from the parallax images D2 by using the calibration parameter of the stereo camera and other parameters (Step S12) - See at least ¶ [0064] This information gathered is ultimately output to an absolute coordinate system, i.e., a three dimensional data set - See at least ¶ [0070]) corresponding to a heightmap of the surroundings of the robot based on the information; (The plane extracting section PLEX 320 of this embodiment extracts not only the floor surface but also a group of planes including a plurality of planes running in parallel with the floor surface and computes the distance from the floor surface to a point that is not located on the floor surface and hence is regarded as an obstacle as well as the distance from each of the planes to a point that is not located on the plane and hence is regarded as an obstacle - See at least ¶ [0065])

detecting a transition between different height levels in the three dimensional 10data set; (While planes running in parallel with the reference plane that may be a floor surface are described in the following, the group of planes may include not only planes running in parallel with the floor surface but also planes showing a small angle relative to the reference plane such as slopes - See at least ¶ [0066])

categorizing the transition between the different height levels using at least one characteristic; and (When the plane on which the robot is moving, e.g., the floor surface, is selected as reference plane and planes that show a small height difference, i.e., a characteristic, from the reference plane are extracted, the extracted planes will provide effective candidate planes, i.e., categorizing, for the robot to move thereon - See at least ¶ [0065])

the robot performing a response action based on the categorization of the transition, (Environment maps can be drawn by extracting planes that show a small height difference from the floor surface and hence on which the robot can move with priority, i.e., the categorization, and may be effectively used when a traveling type robot that moves by wheels or that has legs and moves by two feet or four feet carries out the route plan, i.e., a response action - See at least ¶ [0065]; the route plan determining section SBL 360 issues an action command to move along the route - See at least [0073])

	Sabe teaches that its environment recognizing device/method and its route planning device/method may be applied to any robotic system, including a robot that moves by wheels (see at least ¶ [0065]). Sabe does not explicitly teach the robot comprises a front wheel set, a center wheel set, and a back wheel set, each wheel set comprising at least one wheel, 15the at least one wheel of the front wheel set is rotatable around a front axis of rotation, the at least one wheel of the center wheel set is rotatable around a center axis of rotation, the at least one wheel of the back wheel set is rotatable around a back 20axis of rotation, and wherein the center axis of rotation and the back axis of rotation define a plane, and wherein the response action comprises altering a distance between the front axis of rotation and the plane. However, Beck discloses a vehicle having an articulated suspension and method of using same and teaches:

wherein: the robot (The application is applied to robotic systems and may controlled via software - See at least [0005] and ¶ [0061]) comprises a front wheel set, (the vehicle contains wheels 216C, i.e., a front wheel set - See at least Fig. 24A) a center wheel set, (the vehicle contains wheels 216b, i.e., a center wheel set - See at least Fig. 24A) and a back wheel set, (the vehicle contains wheels 216a, i.e., a back wheel set - See at least Fig. 24A) each wheel set comprising at least one wheel, (each wheel set 216a-216c is at least one wheel - See at least Fig. 24A) 15

the at least one wheel of the front wheel set is rotatable around a front axis of rotation, the at least one wheel of the center wheel set is rotatable around a center axis of rotation, the at least one wheel of the back wheel set is rotatable around a back 20axis of rotation, (each of the plurality of wheel assemblies 202 is rotationally articulated with the chassis 204, as indicated by arrows 203 - See at least ¶ [0046] and Fig. 2A-Fig. 2C) and wherein 

the center axis of rotation and the back axis of rotation define a plane, (As shown in Fig. 24A, the center and rear wheels are on a horizontal plane, therefore their axis of rotation also define a horizontal plane.) and wherein 

the response action comprises altering a distance between the front axis of rotation and the plane. (in response to an obstacle the front wheel of the vehicle is lifted up, thereby altering the distance between the front axis of rotation and the horizontal plane of the center and rear wheels - See at least ¶ [0105]-[0107] and Fig. 24A)

	In summary, Sabe discloses a robotic system, which may be applied to wheeled robots, that determines its surrounding environment and creates a navigable path through the environment while overcoming the obstacles along the path, e.g., stairs. Sabe does not explicitly disclose the types or quantity of wheels the wheeled robot has. However,  Beck discloses a vehicle having an articulated suspension and method of using same and teaches a robot with six wheels which can articulate those wheels to overcome obstacles in the environment. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot, e.g., a wheeled robot, of Sabe to provide for articulated suspension, as taught in Beck, to adjust the center of gravity of the vehicle laterally to provide more stability.  (At Beck ¶ [0095])	

	Regarding claim 2, Sabe further teaches:

wherein sensing information uses a 3D stereo camera associated with the robot, and (the robot 1 has a head unit 3 that is provided with a pair of CCD cameras 200R, 200L and a stereo image processing device 210 arranged downstream relative to the CCD cameras, i.e., the cameras are 3D stereo cameras - See at least ¶ [0054])

wherein said detecting a transition between different height levels in the three 20dimensional data set comprises: (To detect plane parameters, firstly the plurality of planes detecting section 401 receives a homogenous transformation matrix and a corresponding parallax image (Step S31) - See at least ¶ [0078])
 
transforming the data set to a second three dimensional data set, (The parallax image 312 (or distance image) obtained by means of a stereovision (stereo camera) or by operating a range sensor can be easily converted into three-dimensional data by conversion, using appropriate calibration. In other words, the three-dimensional position data (x, y, z) as viewed from the camera coordinates for each pixel, utilizing the calibration parameter obtained by absorbing the lens distortion and the stereo fitting error from the parallax image, are generated as distance image (Step S32) - See at least ¶ [0078]) the second three dimensional data set being defined by a horizontal dimension, a vertical dimension, and by a measure of disparity; (As described above the second three dimensional data is defined by the x, y, z position data of the pixels, i.e., a horizontal and vertical dimension. The second dimensional data is also defined by parallax image data which includes a measure of disparity - See at least ¶ [0054])

detecting a transition between different height levels in the second three 25dimensional data set; and (The sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: (1) a random sampling method, (2) a method of randomly selecting a reference point from the entire three-dimensional data and then sampling a group of data found near the reference point or found with a distance sufficiently small relative to the reference point in a three-dimensional space out of the remaining data, and (3) a method of scanning the three-dimensional data on a plurality of resolution levels and forming groups of data that are close to each other (e.g. groups of data, in each of which data are separated from each other with a sufficiently small distance in a three dimensional space) as subsets - See at least ¶ [0081]-[0087])

transforming the transition to the three dimensional data set. (the homogeneous transformation matrix D6 is used to convert the position of the color landmark in the camera coordinate System to the position in the robot centered coordinate System and the information on the color landmark in the robot-centered coordinate System (color landmark relative position information) D10 is output to the absolute coordinates computing section LZ 350 (Step S22) - See at least ¶ [0070] and Fig. 3)

	Regarding claim 3, Sabe further teaches:

wherein the detecting of a transition between different height levels comprises: (The robot determines different heights of plane and points on those planes to determine transitions in heights - See at least ¶ [0063]-[0066])

calculating a gradient of the vertical dimension in the second three dimensional data set, and (While a reference plane such as a floor surface is extracted first and then a plurality of planes running substantially in parallel with the reference plane are extracted in the above description, it may alternatively be so arranged that inclined planes such as sloped roads are also extracted if the inclinations thereof relative to the reference plane are small and the robot can move on them. Then, obstacle information can be acquired for them so that environment maps may be prepared and updated by taking them into consideration - See at least ¶ [0066] and [0128])

identifying values of the gradient exceeding a threshold as a transition between different height levels. (inclined planes such as sloped roads are also extracted if the inclinations thereof relative to the reference plane are small, i.e., the gradient is compared to a threshold, and the robot can move on them - See at least ¶ [0066] and [0128])

	Regarding claim 4, Sabe further teaches:

linking transitions between different height levels in the second three dimensional data set into at least one continuous transition line. (As shown in fig. 22A and 22B the robot links the transition between levels PLA and PLB with at least one continuous line.)

	Regarding claim 5, Sabe further teaches:

wherein the response action comprises a traversing action to traverse the transition. (the route plan determining section SBL 360 issues an action command to move along the route - See at least [0073])

	Regarding claim 6, Sabe further teaches:

wherein the method further comprises: determining a height level on which the robot is travelling; and (If it is judged that the robot 1 can move up to the step plane PL1, information on the height h1 of the step plane PL1 from the floor surface PL0 is received from the obstacle recognizing Section 402 - See at least ¶ [0133])

determining whether another height level on which the robot is not travelling has an area sufficient to support the robot. (and it is determined from the environment map 512 if the step plane PL1 has a surface area that is sufficiently large for the robot 1 to move there. Then, the robot 1 determines if it can actually move up to the step plane PL1 or not on the basis of these pieces of information - See at least ¶ [0133])

	Regarding claim 7, Sabe further teaches:

wherein the detecting of a 20transition between different height levels in the three dimensional data set comprises: (The robot determines different heights of plane and points on those planes to determine transitions in heights - See at least ¶ [0063]-[0066])

allocating data points in the three dimensional data set to different bins, depending on the height of the data points; (The environment map updating section 403 draws an environment map for each plane or updates the existing environment map according to the information on the obstacle(s) recognized by the environment recognizing section 402 - See at least ¶ [0112] In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor surface by height h1 and at another plane (step Surface) higher than the floor surface by height h2 So that it is classified as obstacle region A - See at least ¶ [0113] and Fig. 15B; As shown in Fig. 15B the points in the planes above the surface plane PL1 are grouped, i.e., put in bins, together while the points on surface PL1 that are not part of PL2 and PL3 are grouped together. Thus, based on the height of the data points they are allocated into different bins.)

identifying two bins with the most data points; and (As shown in Fig. 15B there are two groups identified, i.e., the two with the most data points - See at least ¶ [0113] and Fig. 15B)

generating a boundary between the two bins with the most data points using a 25classifier algorithm, the boundary corresponding to the transition between different height levels. (The environment map updating section defines boundaries between the surface plane and the planes above the surface. These two groups are sorted into an area of free space (AF) and an area where an obstacle exists (AO) - See at least ¶ [0111]-[0113] and Fig. 15B)

	Regarding claim 8, Sabe further teaches:

wherein said generating a boundary between the two bins with the most data points using a classifier algorithm comprises: (the surfaces are classified by the robot, i.e., there must be an algorithm - See at least ¶ [0113])

selecting first subsets of the data points of the two bins with the most data 5points; (In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor Surface by height h1 and at another plane (step Surface) higher than the floor Surface by height h2 So that it is classified as obstacle region Ao - See at least ¶ [0113])

generating a first boundary using a first classifier algorithm performed on the first subsets;(As shown in Fig. 15B #501 the classifier generates a first boundary between A0 and AF.)

selecting second subsets of data points of the two bins with the most data points; and (In the environment map 502 for the plane PL2, i.e., a second subset of data points, the step surface PL3 is located at a plane higher than the Step Surface PL2 by height (h2-h1) and the floor Surface PL1 is located at a plane lower than the step surface PL2 by height h1 so that both of them are classified as obstacle regions Ao - See at least ¶ [0113])

generating a second boundary using a second classifier algorithm performed on the second subsets. (As shown in Fig. 15B #502 a second boundary is created between AF and AO.)

	Regarding claim 9, Sabe discloses environment recognizing device, environment recognizing method, route planning device, route planning method and robot and teaches:

A system comprising: (This invention relates to an environment recognizing device, i.e., a system - See at least ¶ [0002])

a robot adapted to travel, 15(The invention is directed towards a traveling type robot - See at least ¶ [0013])

a sensor adapted to sense information of surroundings of the robot, (The operation of computationally determining the obstacle grid in Step S4 proceeds in such a way that, as the homogeneous transformation matrix D6 that includes the kinematics data computed by the kinematics odometry section KINE 310 and the corresponding parallax images D2 obtained from the stereo camera are firstly input to the plurality of planes extracting section PLEX 320 to update the data stored in the memory (Step S11). Then, the three-dimensional positional data (range data) are computed from the parallax images D2 by using the calibration parameter of the stereo camera and other parameters (Step S12) - See at least ¶ [0064]) and at least one processor configured to: (The entire action of the robot 1 is comprehensively controlled by the control unit 10. The control unit 10 comprises a main control section 11 that includes a CPU (central processing unit), a DRAM, a flash ROM and other major circuit components (not shown) and a peripheral circuit Section 12 that includes interfaces (not shown) for exchanging data and commands among the power Supply circuit and the components of the robot 1 - See at least ¶ [0152])

generate a three dimensional data set corresponding to a heightmap of the surroundings of the robot based on the information of the surroundings of the robot, 20(The plane extracting section PLEX 320 of this embodiment extracts not only the floor surface but also a group of planes including a plurality of planes running in parallel with the floor surface and computes the distance from the floor surface to a point that is not located on the floor surface and hence is regarded as an obstacle as well as the distance from each of the planes to a point that is not located on the plane and hence is regarded as an obstacle - See at least ¶ [0065])

detect a transition between different height levels in the three dimensional data set, and (While planes running in parallel with the reference plane that may be a floor surface are described in the following, the group of planes may include not only planes running in parallel with the floor surface but also planes showing a small angle relative to the reference plane such as slopes - See at least ¶ [0066])

categorize the transition between the different height levels using at least one characteristic, (When the plane on which the robot is moving, e.g., the floor surface, is selected as reference plane and planes that show a small height difference, i.e., a characteristic, from the reference plane are extracted, the extracted planes will provide effective candidate planes, i.e., categorizing, for the robot to move thereon - See at least ¶ [0065])
 
wherein the robot is adapted to perform at least one response action, 25which response action depends on a categorization of the transition, (Environment maps can be drawn by extracting planes that show a small height difference from the floor surface and hence on which the robot can move with priority, i.e., the categorization, and may be effectively used when a traveling type robot that moves by wheels or that has legs and moves by two feet or four feet carries out the route plan, i.e., a response action - See at least ¶ [0065]; the route plan determining section SBL 360 issues an action command to move along the route - See at least [0073])

	Sabe teaches that its environment recognizing device/method and its route planning device/method may be applied to any robotic system, including a robot that moves by wheels (see at least ¶ [0065]). Sabe does not explicitly teach the robot comprises a front wheel set, a center wheel set, and a back wheel set, each wheel set comprising at least one wheel, 15the at least one wheel of the front wheel set is rotatable around a front axis of rotation, the at least one wheel of the center wheel set is rotatable around a center axis of rotation, the at least one wheel of the back wheel set is rotatable around a back 20axis of rotation, and wherein the center axis of rotation and the back axis of rotation define a plane, and wherein the response action comprises altering a distance between the front axis of rotation and the plane. However, Beck discloses a vehicle having an articulated suspension and method of using same and teaches:

wherein: the robot (The application is applied to robotic systems and may controlled via software - See at least [0005] and ¶ [0061]) comprises a front wheel set, (the vehicle contains wheels 216C, i.e., a front wheel set - See at least Fig. 24A) a center wheel set, (the vehicle contains wheels 216b, i.e., a center wheel set - See at least Fig. 24A) and a back wheel set, (the vehicle contains wheels 216a, i.e., a back wheel set - See at least Fig. 24A) each wheel set comprising at least one wheel, (each wheel set 216a-216c is at least one wheel - See at least Fig. 24A) 15

the at least one wheel of the front wheel set is rotatable around a front axis of rotation, the at least one wheel of the center wheel set is rotatable around a center axis of rotation, the at least one wheel of the back wheel set is rotatable around a back 20axis of rotation, (each of the plurality of wheel assemblies 202 is rotationally articulated with the chassis 204, as indicated by arrows 203 - See at least ¶ [0046] and Fig. 2A-Fig. 2C) 

the center axis of rotation and the back axis of rotation define a plane, and (As shown in Fig. 24A, the center and rear wheels are on a horizontal plane, therefore their axis of rotation also define a horizontal plane.)

the response action comprises altering a distance between the front axis of rotation and the plane. (in response to an obstacle the front wheel of the vehicle is lifted up, thereby altering the distance between the front axis of rotation and the horizontal plane of the center and rear wheels - See at least ¶ [0105]-[0107] and Fig. 24A)

	In summary, Sabe discloses a robotic system, which may be applied to wheeled robots, that determines its surrounding environment and creates a navigable path through the environment while overcoming the obstacles along the path, e.g., stairs. Sabe does not explicitly disclose the types or quantity of wheels the wheeled robot has. However,  Beck discloses a vehicle having an articulated suspension and method of using same and teaches a robot with six wheels which can articulate those wheels to overcome obstacles in the environment. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot, e.g., a wheeled robot, of Sabe to provide for articulated suspension, as taught in Beck, to adjust the center of gravity of the vehicle laterally to provide more stability.  (At Beck ¶ [0095])	

	Regarding claim 10, Sabe further teaches:

wherein the sensor comprises a 3D stereo camera, and (the robot 1 has a head unit 3 that is provided with a pair of CCD cameras 200R, 200L and a stereo image processing device 210 arranged downstream relative to the CCD cameras, i.e., the cameras are 3D stereo cameras - See at least ¶ [0054])

wherein the three dimensions of the data set correspond to three spatial dimensions, and (To detect plane parameters, i.e., spatial dimensions, firstly the plurality of planes detecting section 401 receives a homogenous transformation matrix and a corresponding parallax image (Step S31) - See at least ¶ [0078])

wherein the at least one processor is configured to: (The entire action of the robot 1 is comprehensively controlled by the control unit 10. The control unit 10 comprises a main control section 11 that includes a CPU (central processing unit), a DRAM, a flash ROM and other major circuit components (not shown) and a peripheral circuit section 12 that includes interfaces (not shown) for exchanging data and commands among the power supply circuit and the components of the robot 1 - See at least ¶ [0152])

transform the data set to a second three dimensional data set, (The parallax image 312 (or distance image) obtained by means of a stereovision (stereo camera) or by operating a range sensor can be easily converted into three-dimensional data by conversion, using appropriate calibration. In other words, the three-dimensional position data (x, y, z) as viewed from the camera coordinates for each pixel, utilizing the calibration parameter obtained by absorbing the lens distortion and the stereo fitting error from the parallax image, are generated as distance image (Step S32) - See at least ¶ [0078]) the second sthree dimensional data set being defined by a horizontal dimension, a vertical dimension, and a measure of disparity, (As described above the second three dimensional data is defined by the x, y, z position data of the pixels, i.e., a horizontal and vertical dimension. The second dimensional data is also defined by parallax image data which includes a measure of disparity - See at least ¶ [0054])

detect a transition between different height levels in the second three dimensional data set, (The sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: (1) a random sampling method, (2) a method of randomly selecting a reference point from the entire three-dimensional data and then sampling a group of data found near the reference point or found with a distance sufficiently small relative to the reference point in a three-dimensional space out of the remaining data, and (3) a method of scanning the three-dimensional data on a plurality of resolution levels and forming groups of data that are close to each other (e.g. groups of data, in each of which data are separated from each other with a sufficiently small distance in a three dimensional space) as subsets - See at least ¶ [0081]-[0087]) and transform the transition to the three dimensional data set. (the homogeneous transformation matrix D6 is used to convert the position of the color landmark in the camera coordinate System to the position in the robot centered coordinate System and the information on the color landmark in the robot-centered coordinate System (color landmark relative position information) D10 is output to the absolute coordinates computing section LZ 350 (Step S22) - See at least ¶ [0070] and Fig. 3)

	Regarding claim 11, Sabe further teaches: 

wherein the at least one processor is configured (The entire action of the robot 1 is comprehensively controlled by the control unit 10. The control unit 10 comprises a main control section 11 that includes a CPU (central processing unit), a DRAM, a flash ROM and other major circuit components (not shown) and a peripheral circuit section 12 that includes interfaces (not shown) for exchanging data and commands among the power supply circuit and the components of the robot 1 - See at least ¶ [0152]) such that detecting a transition between different height levels (The robot determines different heights of plane and points on those planes to determine transitions in heights - See at least ¶ [0063]-[0066]) comprises calculating a gradient of the vertical dimension in the second three dimensional data set (While a reference plane such as a floor surface is extracted first and then a plurality of planes running substantially in parallel with the reference plane are extracted in the above description, it may alternatively be so arranged that inclined planes such as sloped roads are also extracted if the inclinations thereof relative to the reference plane are small and the robot can move on them. Then, obstacle information can be acquired for them so that environment maps may be prepared and updated by taking them into consideration - See at least ¶ [0066] and [0128]) and identifying values of the gradient exceeding a threshold as a 15transition between different height levels. (inclined planes such as sloped roads are also extracted if the inclinations thereof relative to the reference plane are small, i.e., the gradient is compared to a threshold, and the robot can move on them - See at least ¶ [0066] and [0128])

	Regarding claim 12, Sabe further teaches: 

wherein the at least one processor is further configured to: (The entire action of the robot 1 is comprehensively controlled by the control unit 10. The control unit 10 comprises a main control section 11 that includes a CPU (central processing unit), a DRAM, a flash ROM and other major circuit components (not shown) and a peripheral circuit Section 12 that includes interfaces (not shown) for exchanging data and commands among the power Supply circuit and the components of the robot 1 - See at least ¶ [0152])

determine a height level on which the robot is travelling, and (If it is judged that the robot 1 can move up to the step plane PL1, information on the height h1 of the step plane PL1 from the floor surface PL0 is received from the obstacle recognizing Section 402 - See at least ¶ [0133])

determine whether another height level on which the robot is not travelling has an area sufficient to support the robot. (and it is determined from the environment map 512 if the step plane PL1 has a surface area that is sufficiently large for the robot 1 to move there. Then, the robot 1 determines if it can actually move up to the step plane PL1 or not on the basis of these pieces of information - See at least ¶ [0133])

	Regarding claim 13, Sabe further teaches:

wherein the at least one processor is configured to: (The robot determines different heights of plane and points on those planes to determine transitions in heights - See at least ¶ [0063]-[0066])

allocate data points in the three dimensional data set to different bins, depending on the height of the data points, (The environment map updating section 403 draws an environment map for each plane or updates the existing environment map according to the information on the obstacle(s) recognized by the environment recognizing section 402 - See at least ¶ [0112] In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor surface by height h1 and at another plane (step Surface) higher than the floor surface by height h2 So that it is classified as obstacle region A - See at least ¶ [0113] and Fig. 15B; As shown in Fig. 15B the points in the planes above the surface plane PL1 are grouped, i.e., put in bins, together while the points on surface PL1 that are not part of PL2 and PL3 are grouped together. Thus, based on the height of the data points they are allocated into different bins.)

identify two bins with the most data points, and (As shown in Fig. 15B there are two groups identified, i.e., the two with the most data points - See at least ¶ [0113] and Fig. 15B)

generate a boundary between the two bins with the most data points using a classifier algorithm, the boundary corresponding to the transition between different height levels. (The environment map updating section defines boundaries between the surface plane and the planes above the surface. These two groups are sorted into an area of free space (AF) and an area where an obstacle exists (AO) - See at least ¶ [0111]-[0113] and Fig. 15B)

	Regarding claims 25, Sabe further teaches:

20wherein the second subsets of data points of the two bins with the most data points are selected from data points lying within a predetermined distance from the first boundary. (sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: a method of scanning the three-dimensional data on a plurality of resolution levels and forming groups of data that are close to each other (e.g. groups of data, in each of which data are separated from each other with a sufficiently small distance in a three dimensional space) as subsets - See at least ¶ [0084])

	Regarding claims 26 and 27, Sabe further teaches:
wherein detecting a transition between different height levels in the three-dimensional data set comprises executing a first iteration wherein a first classifier is run on a first subset of data 5points of the three-dimensional data set to generate a boundary corresponding to the transition between different height levels and (The robot will determine the ground plane, i.e., the plane on which it currently operates, and planes that are parallel to the ground plane. Initially, the ground plane that is navigable is indicated as free space regions (Af) and a boundary is created around these regions, i.e., a first boundary. (See Fig. 14) While Parallel planes that cannot be determined to be Af are labeled obstacle regions (Ao) - See at least ¶ [0101]- [0118]) a second iteration wherein a second classifier is run on a second subset of data points of the three-dimensional data set selected from data points separated from the boundary by no more than a predetermined 10distance to refine the boundary.  (As the robot moves through the environment and approaches Ao it may be determined that the Af boundary may include, i.e., a second boundary, the parallel plane initial identified as Ao. This occurs when the parallel plane is within a threshold distance, i.e., a pre-determined distance, from the ground plane. Therefore, the second boundary that now includes the previously identified Ao, is generated based on data points lying within a predetermined distance from the first boundary. (Sabe ¶ [0101]-[0118] Fig. 7 and Fig. 14))

	Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sabe in view of Beck, as applied to claim 9, in view of Shapira et al. (US 2015/0228114 A1, “Shapira”), and in further view of CMU (Linear Classifiers and the Perceptron Algorithm, “CMU”).

	Regarding claim 14, Sabe further teaches:

wherein the at least one processor is configured such that generating [] the two bins with the most data points using a [] classifier algorithm comprises: (the surfaces are classified by the robot, i.e., there must be an algorithm - See at least ¶ [0113])

selecting first subsets of the data points of the two bins with the most data points; (In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor Surface by height h1 and at another plane (step Surface) higher than the floor Surface by height h2 So that it is classified as obstacle region Ao - See at least ¶ [0113])

generating a first boundary using a first classifier algorithm performed on the first subsets; (As shown in Fig. 15B #501 the classifier generates a first boundary between A0 and AF.)

selecting second subsets of data points of the two bins with the most data points; (In the environment map 502 for the plane PL2, i.e., a second subset of data points, the step surface PL3 is located at a plane higher than the Step Surface PL2 by height (h2-h1) and the floor Surface PL1 is located at a plane lower than the step surface PL2 by height h1 so that both of them are classified as obstacle regions Ao - See at least ¶ [0113])

and generating a second boundary using a second classifier algorithm 15performed on the second subsets. (As shown in Fig. 15B #502 a second boundary is created between AF and AO.)

	Sabe does not explicitly teach using a linear classifier. However, Shapira discloses contour completion for augmenting surface reconstructions and teaches:

[] using a linear classifier algorithm comprises: (The classifier captures attributes of each surface including its height, size and surface normal distribution. A Random Forest classifier can be used to classify the surfaces, but many other types of classifiers can also be used, like, for example, Support Vector Machines (SVMs), boosted linear classifiers and so forth - See at least ¶ [0030])

	In summary, Sabe discloses a robot which observes its environment with stereo cameras. Sabe further teaches that the robot will classify planes and obstacles according to their height. Sabe does not explicitly teach classifying the planes and obstacles by using a linear classifier algorithm. However, Shapira discloses a contour completion for augmenting surface reconstructions and teaches that surfaces may be detected using a stereo camera and that the detected surfaces may be classified using a linear classifier or a support vector machine classifier. Shapira further teaches that this detection and classification process may be applied to a robot mapping an unknown environment. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe to provide for the surface reconstruction contour completion technique, as taught in Shapira, guide a robot through previously unmapped spaces. (At Shapira ¶ [0106])	

	The combination of Sabe and Shapira does not explicitly disclose that linear classification includes “generating a straight dividing line between two bins with the most data points” However, the step of generating a dividing line between two groups of data is the desired function of using a linear classifier, as taught in CMU:

[] generating a straight dividing line between the two bins with the most data points using a linear classifier algorithm. (In linear classification, we seek to divide the two classes by a linear separator in the feature space - See at least pg. 1 ¶2 and Fig. 1)

	In summary, Sabe discloses using at least 2 classifying algorithms to generate boundaries around sets of data. Sabe does not explicitly teach using a linear classifier algorithm. However, Shapira discloses a stereo camera system, applied to a robot system, for detecting surfaces of an environment using a linear classifier. The combination of Sabe and Shapira do not explicitly discloses how linear classifiers function, i.e., by generating a straight dividing line between two sets of data. However, CMU discloses Linear classifiers and the perceptron algorithm and teaches that the purposes of a linear classifier is to seek to divide two classes by a linear separator in a feature space. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe and Shapira to provide for the linear classifier, as taught in CMU, because the express purpose of a linear classifier is to divide the two classes by a linear separator and this function of linear classifiers have been known since 1956. (At CMU pg. 1 ¶ 2 and pg. 3 ¶4)

	Regarding claim 28, Sabe further teaches:

wherein the at least one processor is configured to select the respective second subsets of data points of the two bins with the most data points from data points lying 25within a predetermined distance from the first boundary. (sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: a method of scanning the three-dimensional data on a plurality of resolution levels and forming groups of data that are close to each other (e.g. groups of data, in each of which data are separated from each other with a sufficiently small distance in a three dimensional space) as subsets - See at least ¶ [0084])

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sabe in view Beck, in view of Shapira, in view of CMU, as applied to claim 14, and in further view of Gutmann et al. (US 2007/0257910 A1, “Gutmann”). 

	Regarding claims 15, the combination of Sabe, Shapira, and CMU does not explicitly teach wherein the at least one processor is configured to select the respective first subsets of data points of the two bins with the most data points from data points lying within a predetermined distance from the respective mean value of the data points within the respective bin. However, Gutmann discloses method and apparatus for detecting plane, and robot apparatus having apparatus for detecting plane and teaches:

wherein the at least one processor is configured to select the respective first subsets of data points of the two bins with the most data points from data points lying within a predetermined distance 20from the respective mean value of the data points within the respective bin. (once the parameters n and d of a plane are calculated, the root mean square (RMS) residual of the plane equation indicating the extent of deviation of the group of n data points from the plane equation can be calculated - See at least ¶ [0145] and [0163])

	In summary, Sabe discloses using at least 2 classifying algorithms to generate boundaries around sets of data. Shapira discloses a stereo camera system, applied to a robot system, for detecting surfaces of an environment using a linear classifier. CMU discloses linear classifiers and the perceptron algorithm and teaches that the purposes of a linear classifier is to seek to divide two classes by a linear separator in a feature space. The combination of Sabe, Shapira, and CMU does not explicitly disclose the at least one processor is configured to select the respective first subsets of data points of the two bins with the most data points from data points lying within a predetermined distance 20from the respective mean value of the data points within the respective bin. However, Gutmann discloses method and apparatus for detecting plane, and robot apparatus having apparatus for detecting plane and teaches determining plane characteristics based on analyzing data based on the data position with respect to a line, i.e., the mean value, representing the root mean square of the cluster of data. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe, Shapira, and CMU to provide for the method and apparatus for detecting plane, and robot apparatus having apparatus for detecting plane, as taught in Gutmann, to detect a plurality of planes from distance data including measuring noises with robustness against noises simultaneously. (At Gutmann ¶ [0030])

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sabe in further view of Gutmann. 

	Regarding claim 16, Sabe further teaches:

A data processing system adapted to detect a transition between different height levels in a three-dimensional data set, the data processing system comprising at least one processor, wherein the data processing system is configured 25to: (The robot determines different heights of plane and points on those planes to determine transitions in heights - See at least ¶ [0063]-[0066])

allocate data points in the three-dimensional data set to different bins, depending on the height of the data points; (The environment map updating section 403 draws an environment map for each plane or updates the existing environment map according to the information on the obstacle(s) recognized by the environment recognizing section 402 - See at least ¶ [0112] In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor surface by height h1 and at another plane (step Surface) higher than the floor surface by height h2 So that it is classified as obstacle region A - See at least ¶ [0113] and Fig. 15B; As shown in Fig. 15B the points in the planes above the surface plane PL1 are grouped, i.e., put in bins, together while the points on surface PL1 that are not part of PL2 and PL3 are grouped together. Thus, based on the height of the data points they are allocated into different bins.)

identify two bins with the most data points; and (As shown in Fig. 15B there are two groups identified, i.e., the two with the most data points - See at least ¶ [0113] and Fig. 15B)

generate a boundary between the two bins with the most data points using a classifier algorithm, the boundary corresponding to the transition between different height levels, (The environment map updating section defines boundaries between the surface plane and the planes above the surface. These two groups are sorted into an area of free space (AF) and an area where an obstacle exists (AO) - See at least ¶ [0111]-[0113] and Fig. 15B)

wherein generating a boundary between the two bins with the most 5data points uses a classifier algorithm comprising: (the surfaces are classified by the robot, i.e., there must be an algorithm - See at least ¶ [0113])

selecting first subsets of the data points of the two bins with the most data points, (In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor Surface by height h1 and at another plane (step Surface) higher than the floor Surface by height h2 So that it is classified as obstacle region Ao - See at least ¶ [0113])

generating a first boundary using a linear classifier algorithm performed on the first subsets, (shown in Fig. 15B #501 the classifier generates a first boundary between A0 and AF.)

10selecting second subsets of data points of the two bins with the most data points, and (In the environment map 502 for the plane PL2, i.e., a second subset of data points, the step surface PL3 is located at a plane higher than the Step Surface PL2 by height (h2-h1) and the floor Surface PL1 is located at a plane lower than the step surface PL2 by height h1 so that both of them are classified as obstacle regions Ao - See at least ¶ [0113])

generating a second boundary using a second classifier algorithm performed on the second subsets, (As shown in Fig. 15B #502 a second boundary is created between AF and AO.)

wherein the data processing system is configured to select the second subsets of data points of the two bins with the most data points from data 20points lying within a predetermined distance from the first boundary. (sampling methods that can be used for sampling the three-dimensional data (x, y, z) includes: a method of scanning the three-dimensional data on a plurality of resolution levels and forming groups of data that are close to each other (e.g. groups of data, in each of which data are separated from each other with a sufficiently small distance in a three dimensional space) as subsets - See at least ¶ [0084])

	Sabe does not explicitly disclose wherein the data processing system is configured to select the respective first subsets of data points of the two bins with the most data points from data points lying within a predetermined distance from the respective mean value of the data points within the respective bin. However, Guttman discloses method and apparatus for detecting plane, and robot apparatus having apparatus for detecting plane and teaches: 

wherein the data processing system is configured to select the respective first subsets of data points of the two bins with the most data points from data points lying within a predetermined distance from the respective mean value of the data points within the respective bin. (once the parameters n and d of a plane are calculated, the root mean square (RMS) residual of the plane equation indicating the extent of deviation of the group of n data points from the plane equation can be calculated - See at least ¶ [0145] and [0163])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe to provide for the method and apparatus for detecting plane, and robot apparatus having apparatus for detecting plane, as taught in Gutmann, to detect a plurality of planes from distance data including measuring noises with robustness against noises simultaneously. (At Gutmann ¶ [0030])

	Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sabe in view of Gutmann as applied to claim 16, and in further view of Shapira.

	Regarding claim 20, Sabe discloses using a classification algorithm. Sabe does not explicitly disclose that the classifier algorithm comprises a linear classifier algorithm. However, Shapira discloses contour completion for augmenting surface reconstructions and teaches:

wherein the classifier algorithm comprises a linear classifier algorithm.1 (The classifier captures attributes of each surface including its height, size and surface normal distribution. A Random Forest classifier can be used to classify the surfaces, but many other types of classifiers can also be used, like, for example, Support Vector Machines (SVMs), boosted linear classifiers and so forth - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe and Gutmann to provide for the surface reconstruction contour completion technique, as taught in Shapira, guide a robot through previously unmapped spaces. (At Shapira ¶ [0106])	

	Regarding claim 21, Sabe does not explicitly teach, but Shapira further teaches:

wherein the classifier algorithm comprises a support vector machine algorithm. (The classifier captures attributes of each surface including its height, size and surface normal distribution. A Random Forest classifier can be used to classify the surfaces, but many other types of classifiers can also be used, like, for example, Support Vector Machines (SVMs), boosted linear classifiers and so forth - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe and Gutmann to provide for the surface reconstruction contour completion technique, as taught in Shapira, guide a robot through previously unmapped spaces. (At Shapira ¶ [0106])	

	Regarding claim 22, Sabe further teaches:

wherein the first classifier algorithm (In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor Surface by height h1 and at another plane (step Surface) higher than the floor Surface by height h2 So that it is classified as obstacle region Ao - See at least ¶ [0113]) and the second classifier algorithm are [] classifier algorithms. (In the environment map 502 for the plane PL2, i.e., a second subset of data points, the step surface PL3 is located at a plane higher than the Step Surface PL2 by height (h2-h1) and the floor Surface PL1 is located at a plane lower than the step surface PL2 by height h1 so that both of them are classified as obstacle regions Ao - See at least ¶ [0113])

	Sabe does not explicitly teach, but Shapira further teaches:

[] linear classifier algorithms. (The classifier captures attributes of each surface including its height, size and surface normal distribution. A Random Forest classifier can be used to classify the surfaces, but many other types of classifiers can also be used, like, for example, Support Vector Machines (SVMs), boosted linear classifiers and so forth - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe and Gutmann to provide for the surface reconstruction contour completion technique, as taught in Shapira, guide a robot through previously unmapped spaces. (At Shapira ¶ [0106])	

	Regarding claim 23, Sabe further teaches:

wherein the first classifier 10algorithm (In the environment map 501 for the floor surface PL, the staircase 500 is located at a plane (step surface) higher than the floor Surface by height h1 and at another plane (step Surface) higher than the floor Surface by height h2 So that it is classified as obstacle region Ao - See at least ¶ [0113]) and the second classifier algorithm are [] algorithms. (In the environment map 502 for the plane PL2, i.e., a second subset of data points, the step surface PL3 is located at a plane higher than the Step Surface PL2 by height (h2-h1) and the floor Surface PL1 is located at a plane lower than the step surface PL2 by height h1 so that both of them are classified as obstacle regions Ao - See at least ¶ [0113])

	Sabe does not explicitly teach, but Shapira further teaches:

algorithm are support vector machine algorithms. (The classifier captures attributes of each surface including its height, size and surface normal distribution. A Random Forest classifier can be used to classify the surfaces, but many other types of classifiers can also be used, like, for example, Support Vector Machines (SVMs), boosted linear classifiers and so forth - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe and Gutmann to provide for the surface reconstruction contour completion technique, as taught in Shapira, guide a robot through previously unmapped spaces. (At Shapira ¶ [0106])	

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sabe in view Beck, as applied to claim 8, and in further view of Gutmann.

the respective first subsets of data points of the two bins with the most data points are selected from data points lying within a predetermined distance from the respective mean value of the data points within the respective bin. (once the parameters n and d of a plane are calculated, the root mean square (RMS) residual of the plane equation indicating the extent of deviation of the group of n data points from the plane equation can be calculated - See at least ¶ [0145] and [0163])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the environment recognizing device, environment recognizing method, route planning device, route planning method and robot of Sabe, Shapira, and CMU to provide for the method and apparatus for detecting plane, and robot apparatus having apparatus for detecting plane, as taught in Gutmann, to detect a plurality of planes from distance data including measuring noises with robustness against noises simultaneously. (At Gutmann ¶ [0030])

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patron et al. (US 2015/0202770 A1) discloses a sidewalk messaging of an autonomous robot and discloses modeling its environment in 3-d and identifying obstacles as well as determining transition heights between the sidewalk and the end of the sidewalk. 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that by definition a Support Vector Machine is a type of linear classifier: “A support vector machine is a supervised learning algorithm that sorts data into two categories. It is trained with a series of data already classified into two categories, building the model as it is initially trained. The task of an SVM algorithm is to determine which category a new data point belongs in. This makes SVM a kind of non-binary linear classifier.” (https://www.techopedia.com/definition/30364/support-vector-machine-svm)